Case: 14-31347      Document: 00513087774         Page: 1    Date Filed: 06/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31347                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            June 22, 2015
ERYON LUKE,                                                                Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

CPLACE FOREST PARK SNF, L.L.C., doing business as Nottingham
Regional Rehab Center,

              Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-402


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The plaintiff in this case claims that her employer, the defendant,
violated Title VII of the Civil Rights Act of 1964, as amended by the Pregnancy
Discrimination Act of 1978, 42 U.S.C. § 2000e(k), when it declined to make
reasonable accommodations to her job duties that would have allowed her to
continue working during her pregnancy and instead terminated her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31347      Document: 00513087774       Page: 2    Date Filed: 06/22/2015



                                    No. 14-31347
employment. The district court granted summary judgment to the defendant,
and the plaintiff appealed. While this appeal was pending, and after both
parties filed their initial briefs, the Supreme Court handed down Young v.
United Parcel Service, Inc., 135 S. Ct. 1338 (2015). The Court in Young,
abrogating precedent from this circuit, see id. at 1348 (abrogating Urbano v.
Continental Airlines, Inc., 138 F.3d 204 (5th Cir. 1998)), laid out a new analysis
for Title VII claims, such as the one presented here, that an employer’s failure
to accommodate pregnancy constitutes sex discrimination. See id. at 1353-55.
Given this intervening change in the law, we conclude that the parties here
must be afforded an opportunity to present their claims and defenses in light
of Young, and the district court should decide the matter under current law in
the first instance. See Easterling v. Sch. Bd. of Concordia Parish, 196 F. App’x
251, 253 (5th Cir. 2006) (unpublished) (after intervening change in Title VII
law, vacating district court’s judgment and remanding for decision based on
new law). Therefore, the district court’s summary judgment as to the Title VII
claim is VACATED, but the court’s judgment is AFFIRMED in all other
respects, 1 and the case is REMANDED. On remand, the district court should
decide whether, and to what extent, additional discovery is appropriate.




      1 We have considered the plaintiff’s arguments regarding her claim under LA. REV.
STAT. ANN. § 23:342(2)(b) and conclude that they are without merit.
                                          2